282 S.E.2d 539 (1981)
Shirley D. FAYNE, Employee, Plaintiff,
v.
FIELDCREST MILLS, INC., Employer, Defendant.
No. 8110IC110.
Court of Appeals of North Carolina.
October 6, 1981.
*540 Smith, Patterson, Follin, Curtis, James & Harkavy by Henry N. Patterson, Jr., Raleigh, for plaintiff-appellee.
Smith, Moore, Smith, Schell & Hunter by Gerard H. Davidson, Jr., Suzanne Reynolds, and J. Donald Cowan, Jr., Greensboro, for defendant-appellant.
WEBB, Judge.
It has been held in this state that if an employee receives an injury which is compensable under the Workers' Compensation Act and as a result of pain and suffering from this injury he becomes so deranged that he commits suicide, the death is compensable under G.S. 97-38. Petty v. Transport, Inc., 276 N.C. 417, 173 S.E.2d 321 (1970) and Thompson v. Transfer Co., 48 N.C.App. 47, 268 S.E.2d 534 (1980). We believe under the holdings of these cases that if an employee receives an injury which is compensable and the injury causes her to become so emotionally disturbed that she is unable to work, she is entitled to compensation for total incapacity under G.S. 97-29.
In this case Dr. Ashby testified that the plaintiff was suffering from a severe neurotic depressive reaction which made her unable to work. In his opinion "there is a strong likelihood or probability that her depressive reaction is related to her injury and subsequent surgery" and he considered it a causal relationship. Deputy Commissioner Rush found as a fact that the "emotional condition of the plaintiff is directly related to and was caused by the back injury the plaintiff sustained on May 18, 1976." We hold that the evidence supports this finding of fact, and the finding of fact supports the award of compensation to the plaintiff under the rule of Petty and Thompson.
The appellant contends that the Commission was in error for several reasons. It says first that in order for Mrs. Fayne's depression to be compensable, it must be a compensable injury under some provision of the Workers' Compensation Act. The defendant also contends that the depression was not an injury that occurred in the course of employment. See Bartlett v. Duke University, 284 N.C. 230, 200 S.E.2d 193 (1973) for a discussion of accidents that occur in the course of employment. We believe that Petty and Thompson have answered both of these contentions adversely to the defendant. In order to reach the results of those two cases, the court in each case had to hold that an abnormal mental condition is compensable if it is caused by a compensable injury. The court in each case also had to hold that the injury occurred in the course of employment.
The defendant also contends that when a person seeks compensation for a mental disability there must be unequivocal medical testimony to establish the causal connection between the accident and the mental condition. In Petty the psychiatrist testified that in his opinion "the injury ... could have contributed to the mental condition..." and "if Petty suffered great pain it could have contributed to an emotional condition such as depression, particularly if the pain was chronic and he saw no end or solution to it." Our Supreme Court held this was sufficient evidence to support a finding of fact that the injury caused the mental derangement which caused the suicide. We believe the testimony of Dr. Ashby as to the causation of Mrs. Fayne's mental condition by her injury meets the test of Petty.
The defendant also contends the plaintiff's claim for mental distress is not compensable because the mental distress was not caused by pain and suffering but by her frustration in not recuperating from the operation. We do not believe this distinction makes a difference.
Affirmed.
VAUGHN and ARNOLD, JJ., concur.